DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


Claims 1-4 are canceled.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-4 directed to an invention non-elected without traverse in the response filed 16 December 2021.  Accordingly, claims 1-4 have been cancelled.

Allowable Subject Matter
Claims 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art to the instant claims is that of Lenze (US 2012/0040205).  Lenze differs from the instant claims in that Lenze does not teach the claimed angle of the groove relative to the longitudinal direction being 45-90 degrees.  
Other references to be made of record are Frobosilo et al. (US 5,687,538) who teaches floor joists with angled grooves, McGuire et al. (US 6,261,702) who teaches grooves in a steel sheet with a 0.5 degree angle relative to the longitudinal direction, and Kwon et al. (US 2018/0371573) who teaches grain-oriented electrical steel sheets with grooves relative to the rolling direction being 86-90 degrees.  However, all of these references do not have any disclosure of a hardness differential as claimed.  Further, all of these references have disclosure which is not of the same field of endeavor as Lenze.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 21 April 2022, with respect to 35 USC 103 rejections in view of Lenze have been fully considered and are persuasive.  The rejection of claims 5-9 has been withdrawn.  As indicated above, Lenze does not teach the amended claims as recited.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784